Citation Nr: 1756837	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-20 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome and gastritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1987 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the April 2014 rating decision granted service connection for ichthyosis vulgaris.  Therefore, that part of the appeal is considered satisfied and no longer before the Board.

The Veteran testified at a hearing before the undersigned in June 2017.  The transcript of the hearing is of record and was reviewed in conjunction with this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets any further delay, the Board finds additional development is warranted before a decision may be rendered on the remaining issue on appeal.

The Veteran reports a gastrointestinal disorder resulting from exposure to contaminants while serving in Southwest Asia.  Specifically, the Veteran asserts that he began having trouble eating and developed digestive issues during and after serving in Saudi Arabia, Iraq and Kuwait.  The Veteran reports that he sought medical treatment at Fort Reilly and in Allen Park; however, he did not receive a diagnosis of gastritis until July 2012.  

In July 2012, the Veteran was afforded a VA examination.  The examiner determined the Veteran did not have irritable bowel syndrome; however, the Veteran was diagnosed with gastritis.  The VA examiner determined that the Veteran had chronic gastritis that was not caused by or the result of service; however, the examiner did not provide a supporting rational for the medical opinion.  In September 2013, the Veteran was provided an additional VA examination.  While the VA examiner noted the Veteran had a history of chronic GI conditions, the examiner determined that the Veteran did not currently have, nor had he ever been diagnosed with an intestinal condition.  The VA examiner did not address the Veteran's previous July 2012 gastritis diagnosis.  Additionally, the examiner did not address whether the Veteran's gastrointestinal condition is related to Gulf War environmental exposure.  Once VA provides a Veteran with a medical examination, due process requires that the examination provided be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran's previous examinations are determined to be inadequate because neither provided an etiological opinion with a rationale based on review of the Veteran's claims file.  As there is an indication that the Veteran may be suffering from recurrent gastritis, which may have begun during service, an examination and nexus opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran is asked to provide, or authorize VA to obtain, any and all non-duplicative private treatment records pertaining to any gastrointestinal conditions.  Also, obtain any outstanding VA treatment records from appropriate VA facilities related to any gastrointestinal conditions.  All efforts to obtain any and all identified records must be fully documented in the claims file.  The Veteran should be provided an appropriate amount of time to submit this information.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his gastrointestinal disorder, as well as the impact of any of those conditions on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3. Schedule the Veteran for an examination by an appropriate VA medical professional.  The examiner must review the Veteran's claims file and conduct any necessary testing.  

The examiner is asked to review the pertinent evidence, including, but not limited to, the Veteran's lay assertions regarding his gastrointestinal symptomatology, the June 2017 hearing transcript, the July 2012 VA examination, the September 2013 VA examination and undertake any necessary studies.  The examiner is asked to address each of the following questions:

a) Whether the symptoms of each claimed condition are attributable to a known clinical diagnosis, specifically, the July 2012 gastritis diagnosis?  If the Veteran does not now have, but previously had any such condition, specifically gastritis, when did that condition resolve?  

The examiner must address the Veteran's July 2012 diagnosis of gastritis with specificity.

b) Given the Veteran's Gulf War service, is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

c) If, after examining the Veteran and reviewing the claims file, you determine that his disability pattern is either 

(1) a diagnosable chronic multi-symptom illness with a partially explained etiology, or 
		
(2) a disease with a clear and specific etiology and diagnosis,

then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

d) If the disability is not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any of his service-connected disabilities?

e) If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any of his service-connected disabilities?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (e), please articulate the reasons for your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the claims file.  The examination report must include a complete rationale for all opinions expressed.  If the requested opinion cannot be provided without resorting to speculation, the examiner must explain why this is so.

4. Then readjudicate the issues on appeal. If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



